FILED
                               NOT FOR PUBLICATION                          DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



RONNY KURNIAWAN JOSO;                              No. 10-72704
LILIAWATI ANTAREDJO,
                                                   Agency Nos. A096-051-807
               Petitioners,                                    A096-051-808

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Ronny Kurniawan Joso and Liliawati Antaredjo, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the BIA’s denial of a motion to reopen.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen their withholding of removal claim in light of this court’s disfavored group

cases because petitioners did not demonstrate sufficient individualized risk to show

it is more likely than not they would be persecuted in Indonesia. See Halim v.

Holder, 590 F.3d 971, 979 (9th Cir. 2009); Wakkary v. Holder, 558 F.3d 1049,

1066 (9th Cir. 2009) (“[a]n applicant for withholding of removal will need to

adduce a considerably larger quantum of individualized-risk evidence to prevail”).

      The BIA also did not abuse its discretion in denying petitioners’ untimely

motion to reopen because they did not establish materially changed conditions in

Indonesia to qualify for the regulatory exception to the time limit. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 989-90. Further, we reject petitioners’

contention that the BIA’s decision was insufficient. See id. at 990 (BIA need not

“write an exegesis on every contention”) (internal quotations and citation omitted).

      Finally, we lack jurisdiction to review petitioners’ challenge to the BIA’s

July 20, 2005, decision because this petition is not timely as to that decision. See




                                           2                                    10-72704
Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                 10-72704